DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33-61, 63, and 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites the limitation "the supporting structure of the vehicle" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to a supporting structure in the limitations of the claim.

In regard to claims 34-61, these claims are either directly or indirectly dependent upon claim 33, and thus are also rejected for failing to remedy the deficiencies of claim 33.

In regard to claim 46, this claim is rejected as being indefinite due to the limitations “at least one first bearing element operatively connected to the fastening device, and one or more of connected or fixed to the fastening device.” This limitation can be read as “operatively connected to the fastening device and connected to the fastening device” which is repetitive and unclear as to what the difference between the two “and” parts is meant to be understood as. Similar limitations are repeated for being connected to the arm and intermediate bearing.

In regard to claim 57, this claim is rejected as being definite due to the limitations relating to the fourth, firth, and/or sixth spring elements, as there is no antecedent basis for these spring elements in claim 39 from which this claim depends. The fourth spring element is only previously referenced in claim 44, and the fifth and sixth spring elements are only previously referenced in claim 50, which also does not depend from claim 44, and as such there is no one indirect path for this claim to depend from prior claims to have both antecedent basis for all of the fourth, fifth, and sixth spring elements.

In regard to claim 63, this claim is rejected as being indefinite due to the limitations “at least partially, wherein, using the fastening plate, a conventional mirror or exterior mirror can be connected … and the mirror can be replaced” This limitation renders the claim unclear as to what the inventor regards as the invention. It is unclear what is meant by “at least partially” and if this is referring to “including a fastening plate, at least partially” or implying that a mirror can be “at least partially” connected. In either case, it is unclear what is meant by a partial inclusion or connection. Additionally, the limitations that a mirror “can be connected” and that a mirror “can be replaced” do not make it clear that these limitations provide anything more than a fastening plate capable of attaching items, and that one of these items could potentially be a mirror. As such, for the sake of art rejection, this claim is best understood merely as a fastening plate that is capable of attaching items to.

Claim 63 recites the limitation "the intermediate bearing" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to an intermediate bearing in the claim limitations, or in the limitations of claim 62 from which this claim depends.

In regard to claim 64, this claim is rejected as being indefinite due to the limitation “at least one” with regard to the types of vehicles. These limitations imply that there could be multiple vehicles, and since the limitations of claim 62 from which this claim depends recites that the vehicle comprises at least one rearview device, it is unclear how multiple vehicles could comprise one rearview device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-38, 40-43, 45-48, and 58-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (EP 3254902 A1), hereinafter referred to as Lang.

In regard to claim 33, Lang teaches a rearview device for a vehicle (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1), comprising:
at least one sensor for detecting information on an environment of the vehicle (Lang paragraphs 28-29 noting the monitoring device comprises a sensor unit 4 which images a detection region); and
at least one arm (Lang Fig. 1 showing support element 12; and Lang paragraph 28 noting the second support element 12 and the third support element 14 are each designed as an elongate/arm-shaped component),
wherein the rearview device is attachable to the supporting structure of the vehicle by at least one first fastening device (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A, and a third support element 14 which is arranged on the second support element 12 so as to be pivotably adjustable via a second pivoting mechanism B), and
the at least one arm is rotatably mounted by the first fastening device about at least one first axis of rotation which has at least one vertical component about at least a first pivot point for a first rotation (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A, and a third support element 14 which is arranged on the second support element 12 so as to be pivotably adjustable via a second pivoting mechanism B).

In regard to claim 34, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the sensor comprises one or more of at least one camera, at least one infrared sensor, at least one radar sensor, at least one ultrasonic sensor, at least one Lidar sensor, and at least one time of flight (TOF) sensor (Lang paragraph 28 noting the image recording unit 4, which can be designed, for example, as a camera, objective part of a camera, CCD sensor, IR sensor or the like. Combinations of, for example, IR emitters and IR sensors or similar imaging devices, radar or ultrasonic sensors or the like are also to be understood by the term “image recording unit”).

In regard to claim 35, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the environment of the vehicle with respect to a main driving direction of the vehicle comprises one or more of at least one side area, at least one rear area, at least one front area, and at least one interior area at least partially (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1).

In regard to claim 36, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the first fastening device comprises at least one fastening plate which comprises the first pivot point and is at least indirectly operatively connected to the supporting structure (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A; and Lang Fig. 1 showing fastening plate 10 comprising the first pivot point A, and connected to the support elements).

In regard to claim 37, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the arm can be moved into one or more of at least one avoidance position and at least one operating position by a rotation about the first axis of rotation (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position).

In regard to claim 38, Lang teaches all of the limitations of claim 37 as discussed above. In addition, Lang teaches wherein the arm can be locked in the operating position by at least one retaining latch (Lang paragraph 34 noting pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing. Such detent or friction bearings, on the one hand, are capable of keeping a set position in a stable manner; and Lang paragraph 55 noting the use of a latching or friction bearing).

In regard to claim 40, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the arm is connected to the first pivot point via at least one first intermediate bearing, the intermediate bearing being rotatable about at least one of the first pivot point (Lang paragraph 34 noting pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing. Such detent or friction bearings, on the one hand, are capable of keeping a set position in a stable manner; and Lang paragraph 55 noting the use of a latching or friction bearing) and the first axis of rotation during at least one of a movement of the arm from the operating position into the avoidance position and from the avoidance position into the operating position (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position).

In regard to claim 41, Lang teaches all of the limitations of claim 40 as discussed above. In addition, Lang teaches wherein the intermediate bearing enables a second rotation of the arm about one or more of: at least one second axis of rotation which is at least one of spaced apart from the first axis of rotation or running parallel to the first axis of rotation, and a second point of rotation which is spaced apart from the first point of rotation (Lang paragraph 34 noting both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing; and Lang  Figs. 1-4 showing the two axes of rotation at A and B, and that the points of A and B are spaced apart from one another).

In regard to claim 42, Lang teaches all of the limitations of claim 40 as discussed above. In addition, Lang teaches wherein the intermediate bearing comprises at least one lever element connecting the first pivot point and the second pivot point (Lang Figs. 1-4 showing arm section 12 acting as a lever element that connects pivot points A and B).

In regard to claim 43, Lang teaches all of the limitations of claim 40 as discussed above. In addition, Lang teaches wherein during the first rotation and during a movement of the arm from the operating position into the avoidance position and vice versa, the intermediate bearing together with the arm is rotatable about the first axis of rotation, and wherein a rotation of the arm about the second axis of rotation is omitted (Lang paragraph 34 noting in the case of FIG. 5, the deflection movement of the monitoring device 2 takes place in that the second support element 12 pivots or folds relative to the first support element 10 about the first pivoting mechanism A in the direction of the arrow and thus in the direction of the body 8, wherein the relative position between the third support element 14 and the second support element 12 remains unchanged, i.e. there is no pivoting movement in the region of the second pivoting mechanism B.)

In regard to claim 45, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches further comprising at least one of: at least one first pivot bearing which is one or more of arranged at least partially in the first pivot point or enabling rotation about the first axis of rotation; and at least one second pivot bearing which is one or more of arranged at least partially in the second pivot point or enabling rotation about the second axis of rotation (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A, and a third support element 14 which is arranged on the second support element 12 so as to be pivotably adjustable via a second pivoting mechanism B).

In regard to claim 46, Lang teaches all of the limitations of claim 45 as discussed above. In addition, Lang teaches wherein at least one of: the first pivot bearing (Lang Figs 1-4 showing pivot point A; and Lang paragraph 21 noting the pivoting mechanism is provided with a detent or friction bearing; and Lang paragraph 55 noting a latching or friction bearing provided in the pivot mechanism) comprises: at least one first bearing element operatively connected to the fastening device, and one or more of connected or fixed to the fastening device (Lang Figs. 1-4 showing the pivot mechanism at A is connected to the fastening device 10), and at least one second bearing element operatively connected to the arm or the intermediate bearing, or connected or fixed to the arm or the intermediate bearing (Lang Figs. 1-4 showing second bearing element B connected to the arm 12; and Lang paragraph 34 noting that both pivot mechanisms comprise detent or friction bearings), or the second pivot bearing comprises at least one first bearing element operatively connected to the intermediate bearing, or connected or fixed to the intermediate bearing (Lang Figs. 1-4 showing second bearing element B connected to the arm 12 and arm 14 which the camera is located; and Lang paragraph 34 noting that both pivot mechanisms comprise detent or friction bearings), and at least one second bearing element operatively connected to the arm, or connected or fixed to the arm (Lang Figs. 1-4 showing second bearing element B connected to the arm 12 and arm 14 which the camera is located; and Lang paragraph 34 noting that both pivot mechanisms comprise detent or friction bearings), wherein one or more of the first bearing element or the second bearing element is or are mounted eccentrically with respect to at least one of the first axis of rotation or the second axis of rotation (Lang Figs. 1-4 showing the mounting positions of A and B with respect to the axes or rotations about A and B).

In regard to claim 47, Lang teaches all of the limitations of claim 45 as discussed above. In addition, Lang teaches wherein at least one of the first pivot bearing or the second pivot bearing enables rotation about the first axis of rotation or the second axis of rotation continuously or in at least two predefined steps (Lang paragraph 10 noting  predetermined angular positions between the first and second support elements and between the second and third support elements comprise at least one operating position. As such, the existence of predetermined angular positions implies at least that many predefined steps).

In regard to claim 48, Lang teaches all of the limitations of claim 45 as discussed above. In addition, Lang teaches wherein at least one of the first pivot bearing or the second pivot bearing comprises at least one adjusting device, wherein the adjusting device comprises one or more of at least one locking device, at least one clamping device, at least one latching device or at least one fixing device (Lang paragraph 34 noting pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing. Such detent or friction bearings, on the one hand, are capable of keeping a set position in a stable manner; and Lang paragraph 55 noting the use of a latching or friction bearing).

In regard to claim 58, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the sensor is suited to be fixed to the arm by at least one second fastening device (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A, and a third support element 14 which is arranged on the second support element 12 so as to be pivotably adjustable via a second pivoting mechanism B).

In regard to claim 59, Lang teaches all of the limitations of claim 58 as discussed above. In addition, Lang teaches wherein by means of the second fastening device, the distance of the sensor with respect to the first pivot point and/or the second pivot point can be changed, or a radial position of the sensor along the arm with respect to the first pivot point and/or the second pivot point can be changed, by one or more of continuously or in predefined steps (Lang paragraph 10 noting  predetermined angular positions between the first and second support elements and between the second and third support elements comprise at least one operating position. As such, the existence of predetermined angular positions implies at least that many predefined steps).

In regard to claim 60, Lang teaches all of the limitations of claim 58 as discussed above. In addition, Lang teaches wherein the second fastening device comprises one or more of at least one clamping device, at least one screwing device, at least one latching device, at least one magnetic connecting device, at least one adhesive device, and at least one tensioning device (Lang paragraph 34 noting pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing. Such detent or friction bearings, on the one hand, are capable of keeping a set position in a stable manner; and Lang paragraph 55 noting the use of a latching or friction bearing).

In regard to claim 61, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches wherein the first rotation, the second rotation and/or the movement of the sensor along the arm and/or along the vehicle is achievable by at least one actuator and during a movement of the vehicle (Lang paragraph 21 noting at least one of the two pivoting mechanisms can have mechanical and/or motor driven actuating drive; Lang paragraph 36 noting actuating the mechanical and/or electromotive control and drive devices for the first pivoting mechanism A and the second pivoting mechanism B; and Lang paragraph 17 noting that the control of the pivoting mechanisms can take place during driving states of the vehicle, for example as a function of speed, direction, etc.).

In regard to claim 62, Lang teaches a vehicle comprising at least one rearview device for a vehicle (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1), comprising:
at least one sensor for detecting information on an environment of the vehicle (Lang paragraphs 28-29 noting the monitoring device comprises a sensor unit 4 which images a detection region); and
at least one arm (Lang Fig. 1 showing support element 12; and Lang paragraph 28 noting the second support element 12 and the third support element 14 are each designed as an elongate/arm-shaped component),
wherein the rearview device is attachable to the supporting structure of the vehicle by at least one first fastening device (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A, and a third support element 14 which is arranged on the second support element 12 so as to be pivotably adjustable via a second pivoting mechanism B), and
the at least one arm is rotatably mounted by the first fastening device about at least one first axis of rotation which has at least one vertical component about at least a first pivot point for a first rotation (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A, and a third support element 14 which is arranged on the second support element 12 so as to be pivotably adjustable via a second pivoting mechanism B).

In regard to claim 63, Lang teaches all of the limitations of claim 62 as discussed above. In addition, as best understood given the rejections under 35 U.S.C. 112(b) discussed above, Lang teaches wherein the vehicle comprises the first fastening device including a fastening plate, at least partially, wherein, using the fastening plate, a conventional mirror or exterior mirror can be connected to the vehicle and the mirror can be replaced by the arm together with the intermediate bearing (Lang paragraph 28 noting the monitoring device is mounted with respect to the vehicle body by means of a boom or support system 6; and The support system comprises a plurality of support elements, namely a first support element 10 which is fixed in position on the vehicle or the body 8, a second support element 12 which is mounted on the first support element 10 so as to be pivotably adjustable via a first pivoting mechanism A; and Lang Fig. 1 showing fastening plate 10 comprising the first pivot point A, and connected to the support elements).

In regard to claim 64, Lang teaches all of the limitations of claim 62 as discussed above. In addition, Lang teaches wherein the vehicle is at least one of at least one motor vehicle, at least one motorcycle, at least one e-mobile, at least one truck, or at least one means of transport (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 44, 57, and 65-72 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (EP 3254902 A1), hereinafter referred to as Lang, in view of Whitehead et al. (U.S. Patent No. 6,239,928), hereinafter referred to as Whitehead.

In regard to claim 39, Lang teaches all of the limitations of claim 33 as discussed above. In addition, Lang teaches further comprising: at least one first element by which the arm can be forced into the avoidance position; at least one second element by which the arm can be forced into the operating position; or at least one third element, or a pair of third elements, by which the arm can be held in the operating position (Lang paragraph 34 noting both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing. Such detent or friction bearings, on the one hand, are capable of keeping a set position stable, but, on the other hand, are capable of allowing evasive movements when external forces occur which are greater than forces normally occur during operation.)
Thus, it can be seen that the teachings of Lang include that of an element which holds the arm in its various positions, and requires force to remove the arm from it’s detent to move it into different positions. However, Lang does not expressly disclose that this element comprises a spring or springs.
In the same field of endeavor, Whitehead teaches a biasing element for holding a pivoting arm into positions comprising a spring (Whitehead column 7, lines 30-41 noting a spring biases the surfaces of a mounting flange into a frictional engagement in a manner that in order to move the support arm to a folded position, a force must be applied to compress the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang with the teachings of Whitehead, because both disclosures relate to power adjustable/pivotable arms holding rearview devices of a vehicle, and the arms have multiple positions, such as operating positions and parking positions, and can be actuated to move between positions, and include bearings and elements to hold the rearview device into positions. The teachings of Whitehead would benefit the teachings of Lang through the inclusion of a spring member to better bias the friction bearing described in Lang into the various rearview device positions. Thus, modified to incorporate the teachings of Whitehead, the teachings of Land include all of the limitations presented in claim 39.

In regard to claim 44, Lang teaches all of the limitations of claim 40 as discussed above. In addition, Lang teaches wherein the arm is configured to be moved by the second rotation from the operating position into at least one parking position which is opposite the avoidance position, and is suited to be fixed in the parking position by at least one fourth element (Lang paragraph 34 noting both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing. Such detent or friction bearings, on the one hand, are capable of keeping a set position stable).
However, Lang does not expressly disclose that the element which fixes the rotation into position comprises a spring.
In the same field of endeavor, Whitehead teaches a biasing element for holding a pivoting arm into positions comprising a spring (Whitehead column 7, lines 30-41 noting a spring biases the surfaces of a mounting flange into a frictional engagement in a manner that in order to move the support arm to a folded position, a force must be applied to compress the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 57, Lang and Whitehead teach all of the limitations of claim 39 as discussed above. In addition, as best understood given the rejections under 35 U.S.C. 112(b) discussed above, Whitehead teaches characterized in that the first spring element, the second spring element, the third spring element, the fourth spring element, the fifth spring element and/or the sixth spring element comprises or comprise at least one tension spring, at least one compression spring, at least one spring ring and/or at least one shaped spring (Whitehead column 7, lines 30-41 noting a spring biases the surfaces of a mounting flange into a frictional engagement in a manner that in order to move the support arm to a folded position, a force must be applied to compress the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 65, Lang teaches a holding device for at least one external sensor of a vehicle (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1; and Lang paragraphs 28-29 noting the monitoring device comprises a sensor unit 4 which images a detection region), comprising:
a fastening device for external arrangement on the vehicle (Lang Figs. 1-4 showing fastening portion 10 fastened to the vehicle body 8), on which a connecting element is mounted by at least one first pivot bearing (Lang paragraph 34 noting  both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing) through which the connecting element is pivotable relative to the fastening device about a first pivot axis (Lang Fig. 1 showing support element 12 mounted at a first pivot point A to the fastening device 10, with a pivot axis at point A) between an operating position and at least one parking position (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position; and Lang paragraph 15 noting position to avoid collisions with stationary objects; and Lang paragraph 17 noting controlling the pivoting mechanisms for different states of driving) and,
wherein a holding element is provided for receiving the at least one external sensor and is pivotable about a second pivot axis which is spaced from the first pivot axis and parallel thereto (Lang Figs. 1-4 showing sensor 4 on holding element 14, which is pivotally attached at pivot point B with a second pivot axis different from the pivot axis at point A, and spaced apart from point A by the arm portion 12), between the operating position and the at least one parking position, by being mounted on the connecting element (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position; and Lang paragraph 15 noting position to avoid collisions with stationary objects; and Lang paragraph 17 noting controlling the pivoting mechanisms for different states of driving) by means of at least one second pivot bearing (Lang paragraph 34 noting  both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing)
However, Lang does not expressly disclose which has a first spring device with at least one spring element, and through its spring force the connecting element can be reset from the at least one parking position to the operating position; and wherein a second spring device with at least one further spring element the holding element can be reset from the at least one parking position into the operating position.
In the same field of endeavor, Whitehead teaches the use of spring devices with spring elements, and through the spring force of the spring element, the connecting element can be reset from one position to another (Whitehead column 7, lines 30-41 noting a spring biases the surfaces of a mounting flange into a frictional engagement in a manner that in order to move the support arm to a folded position, a force must be applied to compress the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that both of the pivoting elements disclosed in Lang, at points A and B contain friction bearings/latch/detent elements which are meant to hold the position of the device stable in the desired position (described in Lang paragraph 34). Since the teachings of Whitehead include that pivoting bearings such as these can incorporate a spring to assist in biasing the bearing to desired positions to require a force overcoming the spring force to move from one position to another, it would have been obvious that both pivot positions of Lang could incorporate a spring, and thus there would be both a first and second spring element with a first and second spring device. As such, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Lang and Whitehead include all of the limitations presented in claim 65.

In regard to claim 66, Lang and Whitehead teach all of the limitations of claim 65 as discussed above. In addition, Lang teaches wherein the connecting element comprises at least one of an intermediate bearing and a lever (Lang Figs. 1-4 showing arm section 12 acting as a lever element that connects pivot points A and B).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 67, Lang and Whitehead teach all of the limitations of claim 65 as discussed above. In addition, Lang teaches wherein the holding element comprises an arm (Lang Figs. 1-4 showing the arm portion 14 holding the sensor 4, attached to the arm portion 12).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 68, Lang and Whitehead teach all of the limitations of claim 65 as discussed above. In addition, Lang teaches wherein in the operating position, the connecting element is aligned at least substantially parallel to a fastening plate or a surface of the fastening device along its longitudinal extension direction (Lang Figs. 1-4 showing the orientation of the fastening device 10 relative to the connecting element 12 in its various positions).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 69, Lang and Whitehead teach all of the limitations of claim 65 as discussed above. In addition, Lang teaches wherein the sensor comprises at least one of at least one camera, at least one infrared sensor, at least one radar sensor, at least one ultrasonic sensor, at least one Lidar sensor, or at least one time of flight (TOF) sensor to be held on the fastening device via the connecting element (Lang paragraph 28 noting the image recording unit 4, which can be designed, for example, as a camera, objective part of a camera, CCD sensor, IR sensor or the like. Combinations of, for example, IR emitters and IR sensors or similar imaging devices, radar or ultrasonic sensors or the like are also to be understood by the term “image recording unit”).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 70, Lang and Whitehead teach all of the limitations of claim 65 as discussed above. In addition, Lang teaches wherein the at least one sensor comprises two cameras (Lang paragraph 28 noting the image recording unit 4, which can be designed, for example, as a camera, objective part of a camera, CCD sensor, IR sensor or the like. Combinations of, for example, IR emitters and IR sensors or similar imaging devices, radar or ultrasonic sensors or the like are also to be understood by the term “image recording unit”).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39.

In regard to claim 71, Lang teaches a system (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1) comprising:
at least one sensor (Lang paragraphs 28-29 noting the monitoring device comprises a sensor unit 4 which images a detection region); and
a holding device for the at least one sensor (Lang Fig. 1 showing support element 12; and Lang paragraph 28 noting the second support element 12 and the third support element 14 are each designed as an elongate/arm-shaped component), comprising:
a fastening device for external arrangement on the vehicle (Lang Figs. 1-4 showing fastening portion 10 fastened to the vehicle body 8), on which a connecting element is mounted by at least one first pivot bearing (Lang paragraph 34 noting  both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing) through which the connecting element is pivotable relative to the fastening device about a first pivot axis (Lang Fig. 1 showing support element 12 mounted at a first pivot point A to the fastening device 10, with a pivot axis at point A) between an operating position and at least one parking position (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position; and Lang paragraph 15 noting position to avoid collisions with stationary objects; and Lang paragraph 17 noting controlling the pivoting mechanisms for different states of driving) and,
wherein a holding element is provided for receiving the at least one external sensor and is pivotable about a second pivot axis which is spaced from the first pivot axis and parallel thereto (Lang Figs. 1-4 showing sensor 4 on holding element 14, which is pivotally attached at pivot point B with a second pivot axis different from the pivot axis at point A, and spaced apart from point A by the arm portion 12), between the operating position and the at least one parking position, by being mounted on the connecting element (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position; and Lang paragraph 15 noting position to avoid collisions with stationary objects; and Lang paragraph 17 noting controlling the pivoting mechanisms for different states of driving) by means of at least one second pivot bearing (Lang paragraph 34 noting  both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing)
However, Lang does not expressly disclose which has a first spring device with at least one spring element, and through its spring force the connecting element can be reset from the at least one parking position to the operating position; and wherein a second spring device with at least one further spring element the holding element can be reset from the at least one parking position into the operating position.
In the same field of endeavor, Whitehead teaches the use of spring devices with spring elements, and through the spring force of the spring element, the connecting element can be reset from one position to another (Whitehead column 7, lines 30-41 noting a spring biases the surfaces of a mounting flange into a frictional engagement in a manner that in order to move the support arm to a folded position, a force must be applied to compress the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that both of the pivoting elements disclosed in Lang, at points A and B contain friction bearings/latch/detent elements which are meant to hold the position of the device stable in the desired position (described in Lang paragraph 34). Since the teachings of Whitehead include that pivoting bearings such as these can incorporate a spring to assist in biasing the bearing to desired positions to require a force overcoming the spring force to move from one position to another, it would have been obvious that both pivot positions of Lang could incorporate a spring, and thus there would be both a first and second spring element with a first and second spring device. As such, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Lang and Whitehead include all of the limitations presented in claim 71.

In regard to claim 72, Lang teaches a motor vehicle comprising a holding device (Lang paragraphs 28-29 noting monitoring device 2 mounted with respect to a vehicle body 8, and noting forward direction V of the vehicle, and the image recorded by the device is a region behind/laterally of the vehicle; and Lang Fig. 1) for at least one external sensor of a vehicle (Lang paragraphs 28-29 noting the monitoring device comprises a sensor unit 4 which images a detection region), comprising:
a fastening device for external arrangement on the vehicle (Lang Figs. 1-4 showing fastening portion 10 fastened to the vehicle body 8), on which a connecting element is mounted by at least one first pivot bearing (Lang paragraph 34 noting  both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing) through which the connecting element is pivotable relative to the fastening device about a first pivot axis (Lang Fig. 1 showing support element 12 mounted at a first pivot point A to the fastening device 10, with a pivot axis at point A) between an operating position and at least one parking position (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position; and Lang paragraph 15 noting position to avoid collisions with stationary objects; and Lang paragraph 17 noting controlling the pivoting mechanisms for different states of driving) and,
wherein a holding element is provided for receiving the at least one external sensor and is pivotable about a second pivot axis which is spaced from the first pivot axis and parallel thereto (Lang Figs. 1-4 showing sensor 4 on holding element 14, which is pivotally attached at pivot point B with a second pivot axis different from the pivot axis at point A, and spaced apart from point A by the arm portion 12), between the operating position and the at least one parking position, by being mounted on the connecting element (Lang paragraph 34 noting the pivoting mechanisms are designed to allow evasive movements; and Lang Figs. 5 and 6 showing the arm moved into different positions, including at least one evasive avoidance position; and Lang paragraph 15 noting position to avoid collisions with stationary objects; and Lang paragraph 17 noting controlling the pivoting mechanisms for different states of driving) by means of at least one second pivot bearing (Lang paragraph 34 noting  both pivoting mechanisms A and B are preferably designed in the form of a detent or friction bearing)
However, Lang does not expressly disclose which has a first spring device with at least one spring element, and through its spring force the connecting element can be reset from the at least one parking position to the operating position; and wherein a second spring device with at least one further spring element the holding element can be reset from the at least one parking position into the operating position.
In the same field of endeavor, Whitehead teaches the use of spring devices with spring elements, and through the spring force of the spring element, the connecting element can be reset from one position to another (Whitehead column 7, lines 30-41 noting a spring biases the surfaces of a mounting flange into a frictional engagement in a manner that in order to move the support arm to a folded position, a force must be applied to compress the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lang and Whitehead for the same reasons as discussed above in regard to claim 39. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that both of the pivoting elements disclosed in Lang, at points A and B contain friction bearings/latch/detent elements which are meant to hold the position of the device stable in the desired position (described in Lang paragraph 34). Since the teachings of Whitehead include that pivoting bearings such as these can incorporate a spring to assist in biasing the bearing to desired positions to require a force overcoming the spring force to move from one position to another, it would have been obvious that both pivot positions of Lang could incorporate a spring, and thus there would be both a first and second spring element with a first and second spring device. As such, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Lang and Whitehead include all of the limitations presented in claim 72.


Allowable Subject Matter
Claims 49-56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Henion et al. – U.S. Publication No. 2017/0280111

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488